    Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 1 of 27 PageID 1


   Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




                                                                     _ _ _ _ Division


                                                                                    )    Case No.    3:<1 J-C,11-5-73- r JC.-- P/J/3
                                                                                    ) '1 .          (to be filled in by the Clerk s Office)

                                 Plaintiff(s)
   (Write the fall name ofeach plaintiffwho is filing this complaint.
                                                                                    ~,,A. 6~1~Ma:..oy
  Ifthe names ofall the plaintiffs cannotfit in the space above,                    )
  please write "see attached" in the space and attach an additional                 )
  page with the fall list ofnames.)                                                 )
                                     -v-                                            )
\Jt'. c.~,~eso"",t}t, ~Y"\°'~;~~u..\~\_'\J r, >
M, c...~\\,ef S lkc.-::.\)e~\ ~,. . ~CA:~5v--\ W\-\~u..W\ )
f, '"':~, ~~, \)O"- ~~ \ I',\,, R~o r, ~~. \\owe>\, M.,, )
0~,~ '::>\ N\~ ,~\'-1-0.'ne~ M~\\o.,~, C:e,\~ls'I\ )
 Ll..'- o..~l ~endant(s)                                                        ;   41
  (Write the fall name ofeach defendant who is being sued. If the                   )
  names ofall thg defendants cannot fit in the space above, please                  )
                                                                                                                                                \.   .:
  write "see attached" in the space and attach an additional page
  with the fall list ofnames. Do not include addresses here.)

                                                                                                                                  ~- ..
                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                 (Prisoner Complaint)


                                                                               NOTICE

      Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
      electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
      security number or full birth date; the full name of a person known to be a minor; or a complete financial account
      number. A filing may include only: the Jast four digits of a social security number; the year of an individual's
      birth; a minor's initials; and the last four digits of a financial account number.

      Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
      other materials to the Clerk's Office with this complaint.

      In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
      fonna pauperis.



                                                                                                                              (




                                                                                                                                          Page I of 11
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 2 of 27 PageID 2




B.     The Defendant(s)

        Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. Make sure
that the defendant(s) listed below are identical to those contained in the above caption. For an
individual defendant, include the person's job or title (if known) and check whether you are
bringing this complaint against them in their individual capacity or official capacity, or both.
Attach additional pages if needed.


Defendant No. 1:
Name: Dr. Cesar Calderon
Job or Title: Doctor
Shield Number: N/A
Address: Centurion/fomoka C.I.
        3950 Tiger Bay Road
       Daytona Beach, FL 32124
        Individual Capacity



Defendant No. 2:
Name: Dr. N. Anandjiwala
Job or Title: Doctor
Shield Number: N/A
Address: Centurion/RMC
        Regional Medical Center
        P.O. Box 628
        Lake Butler, FL 32054
        Individual Capacity



Defendant No. 3:
Name: Dr. Michelle Schouest
Job or Title: Doctor
Shield Number: NIA
Address: Centurion/Central Office
        500 South Calhoun St.
       Tallahassee, FL 32399
        Individual Capacity




                                          _.:)_-
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 3 of 27 PageID 3




Defendant No. 4:
Name: Dr. Bassa
Job or Title: Doctor
Shield Number: NIA
Address: Centurion/RMC
       Regional Medical Center
       P.O. Box 628
       Lake Butler, FL 32054
       Individual Capacity


Defendant No. 5:
Name: William Pratt
Job or Title: Food Service Director
Shield Number: N/A
Address: Lake Butler/RMC
        Regional Medical Center
        P.O. Box 628
        Lake Butler, FL 32054
       Individual Capacity


Defendant No. 6:
Name: Ms. Pence
Job or Title: Physical Therapies
Shield Number: NIA
Address: Lake Butler/RMC
        Regional Medical Center
        P.O. Box 628
        Lake B~tler, FL 32054
        Individual Capacity


Defendant No. 7:
Name: Mr. Regar
Job or Title: Food Service Employee
Shield Number: NIA
Address: Lake Butler/RMC
       Regional Medical Center
       P.O. Box 628
       Lake Butler, FL 32054
       Individual Capacity




                                      -3-
         Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 4 of 27 PageID 4




          Defendant No. 8:
          Name: Ms. Howell
          Job or Title: ADA Coordinator
          Shield Number: N/A
          Address: Lake Butler/RMC
                  Regional Medical Center
                 P.O. Box 628
                  Lake Butler, FL 32054
                  Individual Capacity

         Defendant No. 9:
         Name: Griffis
         Job or Title: Chaplain
         Shield Number: N/A
         Address: Lake Butler/RMC
                Regional Medical Center
                P.O. Box628
                Lake Butler, FL 32054
                Individual Capacity

         Defendant No. 10:
         Name: Elizabeth Mallard
         Job or Title: Assistant Warden
         Shield Number: N/A
         Address: Lake Butler/RMC
                Regional Medical Center
                P.O. Box 628
                 Lake Butler, FL 32054
                Individual Capacity


De.~11'-\. ~. \ \'.               L~~v~o \f\.        o~ ~c~\ ~v-. LU:_
 l\.\   (>._   ~~~,     _{° f)>~\~\(\_                      l ,

--:36\, c' \ ·,                                      t
                      >,,\~: M-e..~c ,..__\ <:...c)\N' Us."'-'( o ,. \J ~c:U5 \         -
  ~h·\~\~ \"u-.\'\\~,: __..b\~/A
                               _ __
  ~c\.,~,~~ - - - - - - - -
'De,~u.~-\
 ~°'-'""'-~ " .
                      ~~;&
                        ~
                               ~~- "Sa"'"'~--
                         C,_"'-\~\       ~~L~ ~
::s~~ 0' ',~\~ ' ("                                         --
 ~¼,\~ "-\IJ\M.\~If, -~'" -
 I\ ~~ct,SS ', ~\IJ'N'-...\.\. ~ C.. o \ ' ( ' l ~ ~
                                                     '
                                                                 ~"°' ~' \v
                                                                     S..   \:-i:l't\.
              d-,\G            .'=' t..c~~\:~~                     w~
                       L~C\¾i                          3~
                                                  - - r~-
          Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 5 of 27 PageID 5


          Pro Se J4 (Rev. 12/16) Complaint for Violation ofCiviJ Rights (Prisoner)


                               Defendant No. 3
                                   Name
                                   Job or Title (ifknown)
                                   Shield Number
                                   Employer
                                  Address

                                                                                               City              State           Zip Code

                                                                                     D Individual capacity D Official capacity
                               Defendant No. 4
                                   Name
                                   Job or Title (ifknown)
                                   Shield Number
                                   Employer
                                  Address

                                                                                              City              State            Zip Code
                                                                                 D Individual capacity D Official capacity
         II.       Basis for Jurisdiction

     c.\W--c.W.¾Jnder 42 U.S.C. § I 983, you may sue state or local officials for the "depriVation of any rights, privileges, or
~~             immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
               Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
               constitutional rights.

                   A.         Are you bringing suit against (check all that apply):

                              D Federal officials (a Bivens claim)
                            Ji'     State or local officials (a§ 1983 claim)

                   B.         Section 1983 alJows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                              the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                              federal constitutional or statutory ri'11t(s~ do you claim is/ar~ being violated by state or local officials? l
                               ~   ~\"'-\-"' 1\'MR_~t~~,de\\-e,\o.\\ty                  ~,~t.e \ tJve,1 ~ UV\U~v~ \
                             \)uV\'t ~\r\~(::V'-~\cl~\£> ( ~ \~~\""' ~ \ f:tlA \f ~l}<.,.\~~"'-~ \ s;~~~ ~cl.wv~:\-
                           ~\,c.._\.\ ~ \\u"'         t:_ <it_~'Jtl            o\         %\~uv.S ~~~~)

                  C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                             are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                             officials?                ·




                                                                                                                                       Page 3 of II
    Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 6 of 27 PageID 6




    Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




              D.         Section l 983 allows defendants to be found liable only when they have acted "under color of any
                         statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                         42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                         of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                         federal la~. Attach additional pages if needed.




    III.

              Indicate whether you are a prisoner or other confmed person as follows (check all tJ,at apply):
             D           Pretrial detainee

             D           Civilly committed detainee

             D           Immigration detainee

            Jlf          Convicted and sentenced state prisoner

             D           Convicted and sentenced federal prisoner

             D           Other (explain)

   IV.      Statement of Claim

   \~~~tate as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
Di..    alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pa~es if needed.
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 7 of 27 PageID 7




IV.       Statement of Claim

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.
                  NIA


B. If the events giving rise to your claim arose in an institution, describe where and when
they arose.
      1. Plaintiff Warren L. Oliver, is and was at all mentioned herein a prisoner of the State of
          Florida Department Of Corrections.
      2. Plaintiff is currently confined in a Florida Prison, Columbia C.I. Annex, Columbia
          County, Florida
      3. The events arose at the Main Unit at Tomoka C.I.


C. What date and approximate time did the events giving .rise to your claim(s) occur?
      4. Defendant Cesar Calderon was the Chief Doctor at Tomoka C.I. and is responsible for the
          health and safety of all inmates at that Institution.
      5. Plaintiff had saw Dr. Calderon on numerous occasions for his shoulder and neck.


D. What are the facts underlying your claim(s)?
      6. Dr. Calderon had ordered ax-ray and the x-ray came back with something wrong with
         Plaintiff.
      7. Dr. Calderon gave Plaintiff a pill that did not take the pain away.
      8. Dr. Cesar Calderon did not send Plaintiff to a neurologist or neurosurgeon for his injury
         after complaining numerous times.
      9. Dr. Calderon was deliberately indifferent to Plaintiff's health and safety.
      10. This was done maliciously and sadistically to cause hann.
      11. Plaintiff has submitted a lot of grievances on Dr. Calderon for not treating his injuries.
      12. They had gave plaintiff another doctor, Dr. Bala. Dr. Bala had Plaintiff go to RMC for a
         MRI and the MRI showed a C3-C4 herniated disk.
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 8 of 27 PageID 8




   13. Dr. Bala had Plaintiff sigh a consult to see the neurosurgeon for his injuries.
   14. Plaintiff had saw Dr. Hill, the neurosurgeon and he said that he needs to see the disk and
       report.
   15. Tomoka CJ. just sent Dr. Hill the report.
   16. Plaintiff went back to Tomoka C.I. without having surgery for his problems.
   17. Plaintiff was transferred to Central Florida Reception Center (CFRC).
   18. The doctor there had Plaintiff sign a consult to see Dr. Hill again.
   19. Plaintiff was transferred to Regional Medical Center (RMC) pending to see the
      neurosurgeon.
   20. Plaintiff went to Jackson Memorial Hospital to see Dr. Hill again, so RMC did not have
      the disk either, just the report after Dr. Hill keep mentioning he needs to review the
      images also.
   21. Dr. Hill had ordered a MRI at Jackson Memorial Hospital and the report and disk was the
      same C3-C4, but they mistakenly sent Plaintiff back to RMC instead of keeping him at
      Jackson Memorial Hospital to do the surgery.
   22. Plaintiff was sent back to Jackson Memorial Hospital for his surgery and he had his
      surgery on 2-18-2020.
   23. Plaintiff had stayed at Jackson Memorial Hospital for two (2) days.
   24. Plaintiff was on pain pill called oxycodone at Jackson Memorial Hospital and Dr. Hill
      recommended him to have oxycodone for his pain.
   25. Plaintiff did not receive oxycodone or other things Dr. Hill recommended.
   26. Dr. N. Anandjiwala is the Chief Health Care provider at Regional Medical Center (RMC),
      and is responsible for the heath care of all offenders or convicts at that hospital.
   27. Dr. N. Anandjiwala ordered Plaintiff Lortabs for seven (7) days one time and she never
      ordered any moire pain pills again.
   28. Plaintiff had a follow-up with this health care provider APRN Twyla Carley and Plaintiff
      told her he is still in pain, so he needs to renew his pain pills.
   29. APRN Twyla Carley told Plaintiff Dr. Anandjiwala will not order Plaintiff any more pain
      pills for his pain.
   30. Dr. N. Anandjiwala was deliberately indifferent to Plaintiff health and safety, in which
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 9 of 27 PageID 9



       infringes on his eighth amendment.
   31. Dr. N. Anandjiwala did not send Plaintiff back to Jackson Memorial when the
       neurosurgeon recommended it.
   32. Dr. N. Anandjiwala sent Plaintiff back to Jackson Memorial when she wants to and that
       approximately three (3) months later.
   33. Dr. Hill and the neurologist recommended for Plaintiff to have a wrist splint, Dr. N.
       Anandjiwala did not give him a wrist splint until five (5) months later, after Plaintiff had
       submitted grievances on the issue.
   34. Dr. Hill had recommended for Plaintiff to have a wheel chair for his injuries and Dr.
       Anandjiwala took his wheel chair from him when he really needed it.
   35. Dr. Anandjiwala gave Plaintiff a walker instead knowing he has an injury with his leg and
       knee.
   36. Plaintiff had fallen on many occasions because of this.
   3 7. Plaintiff leg went numb and he knee gave out on him.
   38. Dr. Anandjiwala did not give Plaintiff a MRI or CT scan for his knee, just an x-ray two
       (2) times.
   39. The x-ray did not show anything so the next step is a MRI or CT scan in which she did
       not do.
   40. Plaintiff had saw Dr. Hill again and he had recommended a wheel chair again as needed.
   41. Dr. N. Anandjiwala was deliberately indifferent to Plaintiff health and safety and delay in
       treatment.
   42. Dr. Hill, the neurosurgeon had recommended Lyrica a pain pill for Plaintiff pain and
       suffering and Dr. Anandjiwala, plus Dr. Bassa gave Plaintiff Baclofen and Flexereal
      which isn't a pain reliever.
   43. Plaintiff is in "imminent" danger to his health and safety.
   44. Plaintiff was housed at Tomoka C.I. for four (4) years with this condition and Dr.
      Calderon did not do anything for this serious injury.
   45. Michelle Schouest is the doctor for central office.
   46. Michelle Schouest is Dr. Calderon, Dr. Anandjiwala and Dr. Bassa boss at RMC; she is
      required to direct them to treat Plaintiff for his serious physical injury.
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 10 of 27 PageID 10




    47. Plaintiff has appealed his grivance to Dr. Michelle Schouest, she knew he has a serious
        physical medical condition but ignored and did not do anything about it.
    48. Central office is the last place Plaintiff can exhaust his administrative remedies and that's
        where Dr. Michelle Schouest works.
    49. Dr. Bassa is the director of medical and he will not order the medication Lyrica for
        Plaintiff pain and suffering.
    50. Dr. Bassa is worried about the cost of the medication instead of Plaintiff pain and
        suffering.
    51. Budgetary restraints doesn't justify defendants from giving Plaintiff the medication to
        help him for the pain and suffering.
    52. Defendants will not give Plaintiff the proper medical treatment because of the cost of
        treating him for his injuries.
    53. Dr. Hill, the neurosurgeon had recommended Lyrica at least three (3) times an Dr. Bassa
        and Dr. Anandjiwala did not give or order those medications oxycodone also.
    54. Dr. Bassa and Dr. Anandjiwala were deliberately indifferent to Plaintiff health and safety.
    55. Dr. Bassa and Dr. Anandjiwala did not adhere to the neurosurgeon recommendations.
    56. Dr. Hill, the neurosurgeon recommended the Plaintiff to have physical therapy at least
        three (3) times. Dr. Anandjiwala and Ms. Pence had denied it.
    57. Ms. Pence was a physical therapist at RMC and she denied Plaintiff physical therapy
        once when her co-worker, Connie Glenn stated he needs physical therapy.
    58. Dr. Anandjiwala and Ms. Pence were deliberately indifferent to Plaintiff health and
        safety.
    59. When a specialist recommends anything the primary doctors are required to adhere their
        recommendations.
    60. William Pratt is the Food Service Director and is responsible for all inmates food supply
        atRMC.
    61. Plaintiff is on a low fiber diet for his injuries that he doctors had prescribed for him.
    62. Plaintiff isn't receiving the proper food on his diet trays at Regional Medical Center.
    63. Defendant William Pratt is depriving Plaintiff of his medical diet thatthe doctors had
        prescribed for him.
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 11 of 27 PageID 11




    64. Plaintiff has written this issue up many of times with grievances, and he still hasn't
        received the proper or right food items on his low fiber diet trays.
    65. William Pratt had served the compound spoiled food that made a lot of offenders sick
        including Plaintiff.
    66. This has occurred on many occasions that William Pratt served the compound (offenders)
        spoiled food.
    67. Many offenders had written this matter up with grievances.
    68. William Pratt has deprived many inmates for their diet trays without the proper food
        items.
    69. The menu that William Pratt has is not the same menu that Central Office has.
    70. William Pratt has made his own menu in which is fraud.
    71. The meat product Defendant Pratt is serving on the low fiber diet trays are not fit for
       human consumption, it is toxic.
    72. The food William Pratt is serving is hurting Plaintiff abdomen worse than before with this
       toxic meat.
    73. This is the same toxic meat they were serving us years before that was given us cancer.
    74. Mr. Regar is a food service employee that works, under William Pratt, that is required to
       prepare and monitor the food at RMC.
    75. Defendant Regar harassed, used foul language, abusive language towards Plaintiff, for
       asking him for his diet tray.
    76. Defendant Regar deprived Plaintiff of his low fiber diet tray.
    77. Defendant Regar had said to Plaintiff, "you are not getting a low fiber diet tray, fuck boy,
       and get out ofby mother fucking face."
    78. Defendant Regar had did this on many occasions, depriving him of his low fiber diet tray.
    79. Plaintiff had submitted grievances on the issue and the assistant warden had the inspector
       general investigate the matter, but Plaintiff hasn't heard anything from the matter.
    80. Budgetary restraints doesn't justify defendant's for serving Plaintiff the proper or right
       food.
    81. Defendant are trying to save money by not giving Plaintiff his low fiber diet with the
       proper food items on it.




                                            ,,_\ \ -
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 12 of 27 PageID 12




    82. Defendant's William Pratt & Mr. Regar were deliberately indifferent to Plaintiff- health
        and safety.
    83. Mr. Regar will tell Plaintiff he can't get alternate low fiber diet, when Plaintiff has asks
        for one.
    84. Plaintiff wants a low fiber diet alternate tray, because of the meat that is toxic on that tray.
    85. Plaintiff is required to have real meat on his low fiber diet tray, that's why his abdomen is
       messed up because of the toxic meat.
    86. Plaintiff is required to have chicken leg quarters four (4) days out of the week and they
        are not giving it to him.
    87. Plaintiff was at a medical institution and he couldn't get the proper medical treatment.
    88. Plaintiff was retaliated on by Mr. Regar for submitting grievances on his boss, William
       Pratt.
    89. Ms. Howell is the ADA coordinator at the Regional Medical Center (RMC), for all
       offenders at all times.
    90. Ms. Howell had deprived Plaintiff from participating in the ADA activities and programs.
    91. Ms. Howell had discriminated towards Plaintiff about his ADA status.
    92. Plaintiff had submitted grievances about his ADA status and Ms. Howell and the assistant
       warden of programs, Mrs. Mallard stated, "I am not a ADA offender," in which Plaintiff
       is.
    93. Plaintiff had talked to Ms. Howell and Mrs. Mallard personally and they had said that
       Plaintiff isn't a ADA offender and can's participate in any programs or activities.
    94. Plaintiff had surgery he has a C3-C4 a herniated disk and he is in a wheel chair.
    95. Ms. Howell and Mrs. Mallard deprived Plaintiff from attending the ADA meeting and
       accommodations that he is required to have.
    96. The last grievance Plaintiff had submitted on the issue, now they say he is a ADA
       offender.
    97. Plaintiff was transferred out of retaliation for submitting grievances on his health and
       safety, plus his religious services.
    98. Plaintiff was housed at Central Florida Reception Center (CFRC) before he was
       transferred to RMC for surgery.




                                          _,~-
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 13 of 27 PageID 13




    99. Central Florida Reception Center has ADA accommodations there also, but they had
       transferred Plaintiff to Columbia C.I., because he was submitting grievances on his health
           and safety, plus his religious services.
    100.             Plaintiff was submitting grievances on those issues, so they were upset and
       retaliated by sending him to Columbia C.I.
    101.             Plaintiff has a three month follow up with the neurosurgeon to do another surgery.
    102.             Defendant wasn't required to transfer him do to his medical status.
    103.             Plaintiff has a right to redress grievances.
    104.             Plaintiff was required to stay at RMC until his surgeries are complete, he would
       have to stay at RMC to recover anyway.
    105.             Plaintiff is going to have further follow-ups with the neurosurgeon after his
       surgery.
    106.             Plaintiff has something wrong with his lumbar spine and his shoulder is still
       messed up.
    107.             Chaplain Griffis and the administration infringed on Plaintiff's first (1 st)
       Amendment when they would not let him attend his Jewish Services.
    108.             The administration and Chaplin Griffis let the permanents had services in the
       chapel due to Covid 19, but would not Plaintiff.
    109.             All other institutions let their offenders have service, but RMC transients.
    110.             The Chaplain did not put notices out concerning our Jewish holidays (Purim), so
       Plaintiff can attend and the RDP Passover meal.
    111.             Plaintiff was deprived of attending his Jewish Services.
    112.             Plaintiff had a MRI and he has a tear in his shoulder that hasn't been treated by
       Dr.Anandjiwala after Dr. Hill recommended Plaintiff to have the MRI.
    113.             This is deliberately indifferent to Plaintiff health and safety, his shoulder is getting
       worse. \ \        l.\ , C..~..r,\V'(~D"'-       \ S, G....   'M.th~ c. c_\ CJ::> "f'~c,.'f'---y -\\_,,:\- f ~ o l. ~o-.5
       u... c_a"'\\c.»e..\ ~\\-""- ~ O\r~ ~ ~\\ ~w-c.o..-\~'::> \N\.~~c c,....\ ~~~~-\                                    ~4'



     c_,~'.\uc-:~ ""-u.s u_                 ~o\•c.y
                                            ~~ \,J~ Y\.a\ ~d \'f\Vl'c..\t.) ~~
     '<'<\: k C. ~ ~U~\.~ .,.__~\_\-.u· V'N,.,t,'( c~~~¼.\ \I.:,' ~-WN~\ ~ \                                            ~+
           ~     <.,
                 C    ~ S~'\:.t...\t-_,\'::, ~~"'<'-~C....~\J\J\ ~~, ~                                                 w
    c.-J.~,I?.. ~ ~\\_\ ~~~ ~Q. ':'w-o--.\t., \ l'1, ~·kbi!fii c.._r\ c_o\1e
    ~~""'               'N)\ ~1.,.\ ~\e...~~-\ ~ X',:::, \'t'-,_~v\'-.l\ ~ow~~~ h_o-!!>
    ~\l.-.. e. •~ ~\\\ ~~ c_\ LO'<'-~~~%.\\~,~):~~S;:"')lf\~~ v~ ~
    ~.      ~ ~~\lJV) ~                 e.h \olJ\ ~, 1 ~ il:Ld\u~ ~~,~ c___~ lN\. ~iZ c
                                                                                                                         ,~1,
    ~~ ~~;~-~~-o~: ~~~ ~
     ~L,~~"'t,\ v.>\\J)          \f\C), ~ \J'--'   \    --l ~--
                                                                    "'~,~
                                                       ~ \'<'- \)G-~ CA_\\~ rVML
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 14 of 27 PageID 14




 V.     Injuries
        If you sustained injuries related to the events alleged above, describe your injuries and
 state what medical treatment, if any, you required and did or did not receive.

        Plaintiff has an injury to his neck, arm, knee and leg. The problem has gotten worse,
 because the delay in treatment and no pain pills, or no treatment at all. The doctors will not
 adhere to the neurosurgeons recommendations, so his injury has gotten worse. Plaintiff has a C3-
 C4 herniated disk, something is wrong with his lumbar spine and he has a tear in his left shoulder
 that wasn't treated for years and still hasn't. His knee hasn't been treated with MRI or pain pills.
 VI.    Relief
       State briefly what you want the court to do for you. Make no legal arguments. Do not cite
 any cases or statutes. If requesting money damages, include the amounts of any actual damages
 and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

        Plaintiff wants to have surgery, pain pills that the neurosurgeon had recommended
 (Lyrica). Don't want to be retaliated on for submitting grievances. Plaintiff wants the proper food
 on his low fiber tray. Plaintiff wants RMC and other defendants to adhere to the neurosurgeon
 and neurologist recommendations. Plaintiff want $800,000.00 for money damages and
 $300,000.00 for punitive damages. Plaintiff wants a jury trial on all claims in the suit, and any
 additional relief this court deems equitable to grant.




                                           -~4-
        Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 15 of 27 PageID 15


Pio ::..'e 14 (R~v. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VII.        Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Refonn Act ("PLRA"), 42 U:S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.           Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     r;(ves
                     •      No
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).




       B.            Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                    JZ{ves
                    •      No
                    D Donotknow
       C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                    cover some or all of your claims?


                   g::s
                   D Donotknow
                   If yes, which claim(s)?




                                                                                                                        Page 6 of 11

                                                             --\~-
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 16 of 27 PageID 16



Pro Se J4 (Rev. J2/J6) Complaint for Violation of Civil Rights (Prisoner)




         D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     concerning the facts relating to this complaint?

                     ~Yes



                     If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                     Oves
                     •       No


         E.          If you did file a grievance:

                     I.      Where did you file the grievance?




                    3.      What was the result, if any?




                           So'(V\__e          ~"\e.\"t            °'W\t:i~ CJ.."'-&        ~ wm. ~eJ..,
                    4.      What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                            not, explain why not. (Describe all efforts to appeal to the highest level ofthe grievance process.)

                          \W.            ~\\~~"'"¼,                   ~~~~_s      \~     ~{}\e.,~. ~ 0<.V\r,.vo~~
                          '{'{\,Y4~""- ~~~v..\-(\/Q.                        ~~~\t~ \ CQ.,vy\'<"'v....l o ~%tei ~ ~ ~ h\Jh
                           e.'~-\ \R...V~ \,




                                                                                                                        Page 7 of II
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 17 of 27 PageID 17


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Jugbts(Prisoner)



         F.            If you did not file a grievance:

                       I.   If there are any reasons why you did not file a grievance, state them here:




                                          N-/A
                       2.   If you did not file a grievance but you did infonn officials of your claim, state who you infonned,
                            when and how, and their response, if any:



                                        NIA
        G.          Please set forth any additional infonnation that is relevant to the exhaustion of your administrative
                    remedies.




                   ~ Y\~IJQ_ et:-h U\..) s¼. c.,,_\\ my o_slro,i¼I S\s:c....\--t\if_                                (fe)vi ~J ,€:
                    (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                    administrative remedies.)

VIU. Previous Lawsuits

        The ''three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 191S(g).

        To the best of your knowledge, have you had a case dismissed based on this ''three strikes rule"?

       ~                                                                          .




       If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.
        ~     \ \l -L \J , q lo l-\ ... 3 ._ 3/1 . . . M c. P.__ \ \'S' -- l.V - l~ - 'w 6 - L 3 ~ ~: t'3 - CY- ol. O
                                                                           s--:                                                      q. .
      \J'1 ~ 0 R~ \ ~! , 3 .... C\1- 'l..\ <-& --~.:>...:... G. ,~3 \\'a \6 -- c v-- :l.2..os uul b; v1 - c:. v- 1tt q_;i___ -
          ~ ~ ~ e ::s 1<. ';.,::, o V\                  a_   ~   f e.. sL

                                                                                                                       Page 8of 11


                                                                   -t'l-
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 18 of 27 PageID 18


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     D       Yes

                     •       No


         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit

                            Plaintiff(s)        ~~ ~~
                            Defendant(s)                  i-.o=t\~ O\ ~~~t'( o~ ~CL
                     2.     Court (iffederal court, name the district; ifstate court, name the county and State)




                          ~         -~u-...a,·,                             C:,G_S~   Y\.~bO-- ~
                          C..~~~~, ~ \) ~QS wu               Wo-.,5                   o    0\   fOlAJ~   u. w(,\.   ,
                     4.    Name of Judge assigned to your case

                           ~ ~ • M e ) / ~ ~~~~- G,V'-J_ p~t~Y'-,
                     5.
                           ~~* \\-w0-0 ~q ,
                           Approximate date of filing lawsuit


                                                                                  \
                                                                                      %ll   a, 'd-o\ ~
                     6.    Is the case still pending?



                          ,No
                           Oves



                           If no, give the approximate date of disposition                ~ ~<Jh,\       UxQ-t,"'Yr\    b( j
                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                        Page JOof 11



                                                           -~ -\'6-
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 19 of 27 PageID 19


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal 'court dealing with the same facts involved in this
                      action?

                     [tf'ves
                     •      No


         B.          If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit




                     2.
                           Plaintiff(s)
                           Defendant(s)             ~=C
                                                    W~ ~0 ~ \
                                                                     ~C: & Sec:- SlM{
                           Court (iffederal court, name the district,·
                                                                                                          ;;g_ t\()C,_
                                                                            ifstate court, name the county and State)
                                         M\llie
                                              ...

                     3.    Docket or index number
                            t~ \4,',. ~V--L~l{ -Mt -&~t 3 ~ \'-{ -c.v~ti.i~~~~ ~-3~\ s-cv---~
                             ::S-- ~-M t.1"1....
                     4.    Name of Judge assigned to your case

                             ~~ t)Qvb                    C




                     S.    Approximate date of filing lawsuit

                                  ~)Lk
                     6.    Is the case still pending?

                           Dves
                           ~o
                           If no, give the approximate date of disposition.

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




        C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                    imprisonment?



                                                                                                                         Page 9of II
Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 20 of 27 PageID 20


                                             ts Prisoner




    D.    If your answer to C is yes, describe each lawsuit by answering questions I through 7 below. (If there is
          more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

           1.   Parties to the previous lawsuit
                Plaintiff(s)     \AAillY\ 0\i\/~J\-
                Defendant(s)      ~ ~ ~ f u ,j ~\d \
          2.    Court (iffederal court, name the district,·      ifstate court, name the county and State)




          3.    Docket or index number
                \~tG~
                  .   LVc             ~g:-~uu
          4.    Name of Judge assigned to your case

                ~ \e1~ 7'-~ :Su.i~Q,.Jd•                                                    u~ulo_ ~s;:1:i
          S.    Approximate date of filing lawsuit

                ~ ~"'-\C            \ &)(>;72              d-{) \&' tfl'   •
          6.    Is the case still pending?

                Oves
               ?No
                If no, give the approximate date of disposition

          7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                in your favor? Was the case appealed?)




                                                                                                             Page JO of I I



                                        .J~b               ---~-
     Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 21 of 27 PageID 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?

                    ~y~
                     •      No


         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)




                     2.     Court (iffederal court, name the district; ifstate court, name the county and State)

                                    M~A~
                     3.     Docket or index number
                             ~: \ 4 - cv- lg-DL~                            • J3~ '-"SR~
                     4.     Name of Judge assigned to your case
                            ~°'~ ,~, ~\~""d \-\ B~V\                                      l)~V\ s
                     5.     Approximate date of filing lawsuit
                             11..- ~~K d-0\ll , d--0 ls o~-~l Jo
                     6.     Is the case still pending?

                           Dves
                          f/No
                            If no, give the approximate date of disposition.

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




         C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?



                                                                                                                       Page 9 of 11
          Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 22 of 27 PageID 22

P'r.g @c 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


          A.             Have you filed other lawsuits in state or federal court dealing with the same facts involved in this


                       ~
          B.           If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                       more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                       1.    Parties to the previous lawsuit
                             l>laintiff(s)       \J~ D\~
                             Defendant(s)        t\b-,~ . . t:\ a\•,
                                                           '
                     2.      Court (iffederal court, name the district;              ifstate court, name the county and State)
                                      M,~
                    3.       Docket or index number ·
                              3: \\ - 01-qbll - :s-,~1-~At._R
                    4.      Name of Judge assigned to your case

                                n      b     y 2 . ~rm"' ~s:
                    5.      Approximate date of filing lawsuit

                                             8:<2\l
                   6.       Is the case still pending?

                            Oves
                         ~o
                            If no, give the approximate date of disposition.

                  7.        What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




     C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                  imprisonment?



                                                                                                                                 Page 9of 11

                                                                          C'\1l .-
         Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 23 of 27 PageID 23

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

                     (l1'ves




         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)        WQ ctm. C)\0.r--u-
                            Defendant(s)           -S,   &"' C-Qs::>...,, €:\.- c,,l:
                     2.     Court (iffederal court, name the district; ifstate court, name the county and State)




                     3.    Docket or index number
                            ~ ~ \';) -      c_v.... G-d\- \J· ~ - 0 \'<..'.:)) S: \-3 -        CV- d--\ "6 -       0 R:r-'
                     4.    Name of Judge assigned to your case
                           ~~\~~W\ ~\:o-~ o, ~~~ :S-. fuhh :Sr
                     5.    Approximate date of filing lawsuit
                             ~~~~~ ~~ d-0~~                                        o~o-01',
                     6.    Is the case still pending?

                           Oves
                           ¢No
                           If no, give the approximate date of disposition

                    7.     Wh.at was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)-                                                                 . \.

                           ~-\ Wo..s                      l\S'r<\~~, 'ou\ ~             CA   ~'Q.~~ ;:\-           o.~        do~\
                           knoW /,,,_)\-,~ ~~e__t \~ G~~c.J                                        c~ Y\ti&' s~-\-
                           ~Q;         °'""-       °'~''                    \

                                                                                                                    Page 10 of 1
            Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 24 of 27 PageID 24
       ..
,...                          laint for Violation of Civil Ri hts    risoner




            D.        If your answer to C is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit
                            Plaintiff(s)         \:Jos:~'(\                Cb\~,
                            Defendant(s)         q   c? a           &\t>cA,\ -e...\ oS~',
                   2.       Court (iffederal court, name the district;          ifstate court, name the county and State)




                  3.        Docket or index number
                             ~ \S          ._c v- \S-2) - M~                    -G::, R::S--
                  4.       Name of Judge assigned to your case

                             ~~~~ S,\a££c~.:l
                  S.       Approximate date of filing lawsuit

                             ~~~                      ~\: w Cl.;) ~o\l{ os: ~o,~
                  6.       Is the case still pending?

                           Oves
                           ¢No
                           If no, give the approximate date of disposition

                 7.        Wh.at was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)-




                                                                                                                            Page 10 of I
         Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 25 of 27 PageID 25


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner}



         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?




         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (//there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                     1.     Parties to the previous lawsuit


                            ~::::~s) ~~~f~
                     2.     Court (iffederal court, name the district;      ifstate court, name the county and State)
                                \_ CMS'()       ~J~ch SUoUY'c\-                      t   ~Cv~\      0. ~     t~~ -t
                     3.    Docket or index number ·
                                                           --l'i~ ~ t.>\b-U                -'(6      )_    ~~\ ~bV\l,e,
                                                5\ ¾'~t- ~ (A~'-'~ ost. <JS ,
                    4.     Name of Judge assigned to your case
                            c:_"'-"',\e,~ "?\V--"'- e,e..s / :So.k,,~ 'Pu\.~,cl
                    S.     Approximate date of filing lawsuit
                           "L       Ao~\ \Q_,~'ott" '1.__                            ~0$.\- . ~          P'="f tr- 00,J(:]
                    6.     Is the case still pending?

                          Dves
                          jlf'No
                           If no, give the approximate date of disposition.              de~l
                    7.     What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)

                          ~-\?_,.       \ 0S     \0-v \--.~V"-.
                                                        V'<\<>-~ \Y\,~ \~\t o.,_ \/ O \uY\.~~/ l~m'i 55 c:
                          "'fYYLlli
                             he..y      lsert, b't~"'--~ ~ t:it(~ OY\ \r(\.,t, c,,_~ ~"NV\~
                                        f21:    ~'v\~S,
       C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                   imprisonment?



                                                                                                                        Page 9 of 11
     Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 26 of 27 PageID 26



Pro Se   14 12/lt'::
          me-,.             tor Violation of Cwil Riffhls (l'ruoner)




              •        No


          D.      If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                  more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                  1.   Parties to the previous lawsuit
                       Plaintiff(s)        ~°"---~ ~•"(e_,"'\
                       Defendant(s)        ~~ ==u:L~ ~.\--al')
                  2.   Court (iffederal court, name the district; ifstate court, name the county and State)




                  3.   Docket or index number
                        b', \1- t_v- \ <-t<=t'8-~GA-f-- E:SK
                  4.   Name of Judge assigned to your case

                       Cb~-e.~D,y A, ~[VSne \\
                  5.   Approximate date of filing lawsuit
                         g_ol'l
                  6.   Is the case still pending?

                       Oves
                       ~No
                       If no, give the approximate date of disposition

                  7.   What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                       in your favor? Was the case appealed?)




                                                                                                                 Page 10 of 1J
    ;.•            Case 3:21-cv-00573-BJD-PDB Document 1 Filed 06/03/21 Page 27 of 27 PageID 27
          4   •    •   -


    Pio Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



    IX.           Certification and Closing

                  Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, infonnation,
                  and beliefthat this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
                  unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
                  nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
                  evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
                  opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
                  require1:Tlents of Rule 11.


                  A.        For Parties Without an Attorney

                           I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                           served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                           in the dismissal of my case.

                           Date of signing:


                           Signature of Plaintiff
                           PrintedNameofPlaintiff                  \   6
                                                                         )6,.C\,Cl,c~ ·C)L£..\I6L
                           Prison Identification#                _t:}-1,....-.:i~\_Llo~_q
                                                                                       _______________
                           Prison Address                       (£)\LJW\.\)\v._ ~ \ '     )Jfo     cu,,tnhol\~ lvu.y'
                                                                       Wet~              ' .     ~
                                                                                Ci~               State          Zip Code


                  B.       For Attorneys

                           Date of signing:


                           Signature of Attorney
                           Printed Name of Attorney
                           Bar Number
                           Name of Law Firm
                           Address

                                                                                City             State          Zip Code

                           Telephone Number
                           E-mail Address




\                                                                                                                           Page 11 of 11
